J-S62003-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    GABRIEL ANE                                :
                                               :
                       Appellant               :   No. 2162 EDA 2017

              Appeal from the Judgment of Sentence June 2, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0010383-2011


BEFORE: LAZARUS, J., McLAUGHLIN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY LAZARUS, J.:                          FILED NOVEMBER 28, 2018

        Gabriel Ane appeals from his judgment of sentence, entered in the Court

of Common Pleas of Philadelphia, following revocation of his probation.

Counsel has also filed an application to withdraw on appeal pursuant to

Anders v. California, 386 U.S. 738 (1967) and Commonwealth v.

McClendon, 434 A.2d 1185 (Pa. 1981). After careful review, we affirm and

grant counsel’s petition to withdraw.

        Ane was convicted of possession with intent to deliver a controlled

substance1 on February 1, 2012, and sentenced to 2-4 years’ incarceration,

followed by two years of probation. Ane was released from custody and began

serving his probationary sentence on August 28, 2015.          After reporting to

____________________________________________


1   35 P.S. § 780-113(a)(16).
J-S62003-18



probation in September 2015, Ane absconded2 and failed to report to his

probation officer for almost one year. Wanted cards were issued for Ane on

February 19, 2016. On December 15, 2016, Ane was arrested on unrelated

charges, which were later withdrawn by the prosecution. On June 2, 2017,

the court held a Gagnon II3 hearing, after which it revoked Ane’s probation

for his non-reporting violation.        The court imposed a probation revocation

sentence of 1 to 2 years’ incarceration,4 followed by two years of probation

and vocational and drug training.5               Ane filed a timely petition to

vacate/reconsider sentence, that the court denied on July 13, 2017.



____________________________________________


2 Ane’s probation officer testified that all attempts to contact Ane were
unsuccessful. Gagnon II Hearing, 6/2/17, at 4.

3 Gagnon v. Scarpelli, 411 U.S. 778 (1973). A Gagnon II hearing entails
a consideration of whether the facts determined warrant revocation and
whether the probationer has, in fact, acted in violation of one or more
conditions of his probation.

4  The court initially sentenced Ane to 6-23 months of incarceration, with a
two-year probationary tail. However, Ane interjected that he wanted to be
sent upstate and get a sentence of 1-2 years’ incarceration, to which the court
agreed. N.T. Probation Revocation Hearing, 6/2/17, at 15-16. When defense
counsel tried to retract Ane’s request for state time the court stated, “Well,
it’s too late. He ran his mouth, so that’s what he’s going to get. This isn’t play
[sic] school here.” Id. at 17. Ane then challenged the court again, telling the
trial judge that her sentence was not legal, that the “[S]upreme [C]ourt is a
higher judge than you” and to “[g]ive me more time then.” Id. at 18. Despite
Ane’s continued objections to the court, the trial judge did not further increase
his sentence or find him in contempt of court. Nevertheless, Ane’s sole claim
on appeal is with regard to the discretionary aspects of his sentence.

5 The court also concluded that Ane was eligible for the Recidivism Risk
Reduction Incentive (RRRI) program. Id. at 19.

                                           -2-
J-S62003-18



      This timely appeal follows in which Ane presents one issue for our

consideration: Did the court err and abuse its discretion under 42 Pa.C.S. §

9771(c) where[,] after revoking [Ane]’s probation, it imposed a sentence of

total confinement based solely on his technical violation of non-reporting?

Anders Brief, at 3.

      Before we review the claim raised on appeal by Ane, we must first

determine whether counsel has complied with the requirements to withdraw

pursuant to Anders.      In order for counsel to withdraw from an appeal

pursuant to Anders, counsel must:

      (1)   provide a summary of the procedural history and facts, with
            citations to the record;

      (2)   refer to anything in the record that counsel believes
            arguably supports the appeal;

      (3)   set forth counsel’s conclusion that the appeal is frivolous;
            and

      (4)   state counsel’s reasons for concluding that the appeal is
            frivolous. Counsel should articulate the relevant facts of
            record, controlling case law, and/or statutes on point that
            have led to the conclusion that the appeal is frivolous.

Commonwealth v. Daniels, 999 A.2d 590, 593 (Pa. Super. 2010) (citing

Commonwealth v. Santiago, 178-79, 978 A.2d 349, 361 (Pa. 2009).

      Instantly, counsel has complied with the dictates of Anders by

conscientiously examining the record for anything that would arguably support

an appeal, notifying Ane of his request to withdraw and furnishing him a copy

of his Anders brief, advising Ane of his right to retain new counsel or proceed



                                     -3-
J-S62003-18



pro se,6 and setting forth his reasons for concluding that the appeal is

frivolous. We may now proceed to address the issue on appeal.

        Ane contends that the court was not justified, pursuant to 42 Pa.C.S. §

9771(c), to sentence him to imprisonment where his sole technical violation

of probation was for non-reporting. Ane’s claim implicates the discretionary

aspects of his sentence.

        The right to appellate review of the discretionary aspects of a sentence

is not absolute, and must be considered a petition for permission to appeal.

See Commonwealth v. Buterbaugh, 91 A.3d 1247, 1265 (Pa. Super.

2014). An appellant must satisfy the following four-part test to invoke this

Court’s jurisdiction when challenging the discretionary aspects of a sentence:

        (1) the appellant preserved the issue either by raising it at the
        time of sentencing or in a post[-]sentence motion; (2) the
        appellant filed a timely notice of appeal; (3) the appellant set forth
        a concise statement of reasons relied upon for the allowance of
        his appeal pursuant to Pa.R.A.P. 2119(f); and (4) the appellant
        raises a substantial question for our review.

Commonwealth v. Baker, 72 A.3d 652, 662 (Pa. Super. 2013) (citation

omitted).

        Instantly, Ane preserved this issue by raising it in his timely petition to

vacate/reconsider sentence and also filed a timely notice of appeal. However,

he failed to include a separate Pa.R.A.P. 2119(f) concise statement in his brief.

However, because the Commonwealth has not objected to its omission, we

____________________________________________


6   Ane has not filed a response to counsel’s Anders brief.


                                           -4-
J-S62003-18



will not find waiver on this basis. Commonwealth v. Raybuck, 915 A.2d
125 (Pa. Super. 2006).       Next, we must assess whether Ane has raised a

substantial question to invoke our review.          We conclude he has.        See

Commonwealth v. Colon, 102 A.3d 1033 (Pa. Super. 2014) (defendant’s

claim that trial court sentenced him to term of total confinement based solely

on   technical   violation   raises   substantial   question   for   our   review);

Commonwealth v. Crump, 995 A.2d 1280, 1282 (Pa. Super. 2010) (“The

imposition of a sentence of total confinement after the revocation of probation

for a technical violation, and not a new criminal offense, implicates the

‘fundamental norms which underlie the sentencing process.’”) (citation

omitted).

      The “[r]evocation of a probation sentence is a matter committed to the

sound discretion of the trial court and that court’s decision will not be disturbed

on appeal in the absence of an error of law or an abuse of discretion.”

Commonwealth v. Perreault, 930 A.2d 553, 558 (Pa. Super. 2007). The

scope of review in an appeal following a sentence imposed after probation

revocation is limited to the validity of the revocation proceedings and the

legality of the sentence imposed following revocation. Commonwealth v.

Infante, 888 A.2d 738 (Pa. 2005). Moreover,

      [w]hen assessing whether to revoke probation, the trial court
      must balance the interests of society in preventing future criminal
      conduct by the defendant against the possibility of rehabilitating
      the defendant outside of prison. In order to uphold a revocation
      of probation, the Commonwealth must show by a preponderance
      of the evidence that a defendant violated his probation.


                                       -5-
J-S62003-18



Commonwealth v. Simmons, 56 A.3d 1280, 1283-84 (Pa. Super. 2012)

(citation omitted).

      “[T]he reason for revocation of probation need not necessarily be the

commission of or conviction for subsequent criminal conduct.       Rather, this

Court has repeatedly acknowledged the very broad standard that sentencing

courts must use in determining whether probation has been violated[.]”

Commonwealth v. Ortega, 995 A.2d 879, 886 (Pa. Super. 2010) (citations

and internal quotations omitted).      “A probation violation is established

whenever it is shown that the conduct of the probationer indicates the

probation has proven to Ane been an ineffective vehicle to accomplish

rehabilitation and not sufficient to deter against future antisocial conduct.”

Id.

      Once probation has been revoked, a sentence of total confinement may

only be imposed if any of the following conditions exist:

      (1) the defendant has been convicted of another crime; or

      (2) the conduct of the defendant indicates that it is likely that he
      will commit another crime if he is not imprisoned; or

      (3) such a sentence is essential to vindicate the authority of the
      court.

42 Pa.C.S.A. § 9771(c).

      At his Gagnon II hearing, Ane told the court that while he was on

probation his Godmother passed away, one of his brothers died due to drugs,

he had been working at a construction job, and he had wrongfully been

arrested for drug possession. N.T. Probation Revocation Hearing, 6/2/17, at


                                     -6-
J-S62003-18



8-9.   Ane admitted that he did not report to his probation officer from

December 2015 until he was arrested one year later in December 2016. Id.

at 9-10.

       The court pointed out to Ane that while he was on probation he never

notified his probation officer that he was having personal issues, never paid

court fines/costs, and never gave urine samples from December 2015 to

December 2016. Id. at 10-11. The court also recognized that the only reason

Ane appeared at the probation revocation hearing was because he had been

arrested on unrelated charges. Id. at 12. In revoking Ane’s probation the

court stated:

       So, clearly [Ane] is in technical violation of his probation. Actually,
       what I think what the Commonwealth is asking for is reasonable,
       it makes a lot of sense, given the circumstances. We can’t ignore
       people who just abscond and disappear and accept that and give
       them further probation. That’s not how we operate. You have to
       understand that you can’t disappear and just go off or you will be
       incarcerated. It’s not going to be tolerated.

Id. at 14.

       Instantly, it is apparent from the record that the court imposed a

sentence of total confinement upon Ane because it felt that it was “essential

to vindicate [its] authority.” 42 Pa.C.S. § 9771(b). As the court noted, Ane

failed to comply with his reporting probation requirements for one year, never

contacted his probation officer to explain why he had absconded, and

continued to “r[u]n his mouth” at the trial judge when she attempted to hand

down her revocation sentence. We find no abuse of discretion. Perreault,

supra.

                                        -7-
J-S62003-18



     Judgment of sentence affirmed. Petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/28/18




                                  -8-